    Case 3:19-cv-01594-MWB-MA Document 53 Filed 02/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM PATRICK MIDDLETON,                        No. 3:19-CV-01594

           Petitioner,                            (Judge Brann)

     v.

WARDEN, SCI ALBION, et al.,

          Respondents.

                                   ORDER

                              FEBRUARY 9, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s second amended petition for writ of habeas corpus pursuant
          to 28 U.S.C. § 2254, Doc. 17, is DISMISSED WITH PREJUDICE
          as untimely;

    2.    A certificate of appealability shall not issue; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
